DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I 	Claims 1-14 , drawn to the pharmaceutical combination of a therapeutically effective amount of Compound 7 or its pharmaceutical salt or solvate, and at least one additional anticancer agent, classified in A61K 31/4178, A61K 9/20, A61K 45/06, A61K 9/0053.
Group II	Claims 15-23, drawn to a method of treating cancer in a subject in need thereof comprising administering a therapeutically effective amount of Compound 7 and at least one additional anticancer agent, classified in A61P 35/02, A61K 31/4178, Y10S 514/908.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the pharmaceutical combination/composition of Compound 7 (a FLT3 inhibitor) and at least one additional . 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

If Group I is elected, the following election of species applies:
This application contains claims directed to the following patentably distinct species of BCL-2 protein inhibitor: venetoclax, navitoclax, ABT-737, combination thereof. If electing a combination, Applicant is to state the specific combination elected. The species are independent or distinct because there is a search and/or examination burden for the patentably distinct species as set forth above because the search for one  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 3 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are independent or distinct because the actives have different chemical structures, distinct chemical cores, and configurations wherein there is a search and/or examination burden for the patentably distinct species as set forth above because the search for one does not necessarily yield a search for the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species BCL-2 protein inhibitor to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

If Group II is elected, the following election of species applies:
This application contains claims directed to the following patentably distinct species of cancer:
hematological malignancy 
leukemia
acute lymphocytic leukemia
acute myeloid leukemia
acute promyelocytic leukemia
chronic lymphocytic leukemia
chronic myeloid leukemia
chronic neutrophilic leukemia
acute undifferentiated leukemia
anaplastic large-cell lymphoma
prolymphocytic leukemia
juvenile myelomonocytic leukemia
adult T-cell acute lymphocytic leukemia
acute myeloid leukemia with trilineage myelodysplasia
mixed lineage leukemia
eosinophilic leukemia
mantle cell lymphoma
combinations thereof
If electing a combination, Applicant is to state the specific combination elected. 
myelodysplastic syndromes (MDS) 
myeloproliferative neoplasms (MPN)

B cell malignancy
mantle cell lymphoma (MCL)
B-cell acute lymphoblastic leukemia (B-ALL)
Burkitt’s lymphoma
chronic lymphocytic leukemia (CLL)
small lymphocytic lymphone (SLL)
diffuse large B-cell lymphoma (DLBCL)
combinations thereof
If electing a combination, Applicant is to state the specific combination elected. 

The species are independent or distinct because there is a search and/or examination burden for the patentably distinct species as set forth above because the search for one does not necessarily yield a search for the other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of cancer.
Upon election of the cancer type (hematological malignancy, B cell malignancy), Applicant is to further elect the specific condition (as addressed above, if electing hematological malignancy Applicant is to further elect the specific condition of  myelodysplastic syndromes (MDS), myeloproliferative neoplasms (MPN), or leukemia; and if electing leukemia to elect the specific form of leukemia. If electing B cell malignancy, Applicant is to further elect the specific condition such as mantle cell lymphoma (MCL), B-cell acute lymphoblastic leukemia (B-ALL), Burkitt’s lymphoma, chronic lymphocytic leukemia (CLL), small lymphocytic lymphone (SLL), diffuse large B-cell lymphoma (DLBCL))
Currently, claim 17 is generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species of a specific cancer to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

b.	Claims 15-23 are generic to the following disclosed patentably distinct species of anticancer agent. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the various anticancer agents have different chemical structures and cores, have different activities, and have distinct targets wherein there is a search and/or examination burden for the patentably distinct species as set forth above because the search for one does not necessarily yield a search for the other.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species of a specific anticancer agent to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIGI G HUANG/Primary Examiner, Art Unit 1613